DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPub. 2017/0125740. 	Regarding claim 1, Lee teaches a display device (10, fig. 1) [0056] comprising:  	a display panel (layers 50 to 145; hereinafter called DP) having a pixel area (DA, fig. 1) [0076] and a peripheral area (PA, fig. 1) [0076] adjacent to the pixel area (DA);  	a light control layer (color conversion layer 340, fig. 1) [0095] disposed on the display panel (DP) and at least partially overlapping the pixel area (DA);  	a light blocking portion (372, fig. 1) [0093] at least partially overlapping the peripheral area (PA); and  	a protective layer (band pass filter 350 covering the blocking layer, fig. 1) [0095] disposed between the light control layer (340) and the light blocking portion (372) (Lee et al., fig. 1).  	Regarding claim 2, Lee teaches the display device of claim 1, wherein the display panel (DP) comprises a base substrate (50, fig. 1) [0058], and at least one display element (125+135+145, fig. 1; hereinafter called OLED) [0078] is disposed on the base substrate (50) to generate a first light (blue light, [0080]) through the pixel area (DA) (Lee et al., fig. 1). 	Regarding claim 3, Lee teaches the display device of claim 2, wherein the light control layer (340) comprises a first light control portion (340B, fig. 1) [0095] to transmit  	Regarding claim 6, Lee teaches the display device of claim 5, wherein the color filter layer (322) comprises:  	a first color filter portion (top half portion of 340B that is coplanar with 322) [0093] to transmit the first (blue) light and overlapping the first light control portion (bottom portion of 340B);  	a second color filter portion (322 overlapping 340G, fig. 1; hereinafter called 322G) to transmit the second (green) light and overlapping the second light control portion (340G); and  	a third color filter portion (322 overlapping 340R, fig. 1; hereinafter called 322R)  to transmit the third (red) light and overlapping the third light control portion (340R) (Lee et al., fig. 1). 	Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. US PGPub. 2018/0045866. 	Regarding claim 17, Chae teaches a method (fig. 3A-3E and 8) for manufacturing a display device (2000, fig. 8) [0108], the method comprising the steps of:  	preparing an upper display substrate (100b, fig. 8) [0077] which includes a pixel area (area overlapping with emission layer 450, fig. 8; hereinafter called PXA) and a peripheral area (area overlapping with 120/130/430, fig. 8; hereinafter called 430’) adjacent to the pixel area (PXA);  	preparing a lower display substrate (400, fig. 8) which includes a display element (OLED, fig. 8) to transmit light to the pixel area (PXA); and  	coupling (fig. 8) the upper display substrate (100b) and the lower display substrate (400),  	wherein the step of preparing the upper display substrate (100b) comprises the steps (fig. 3A-3E) of:  by depositing a metal (ITO of the ITO/Ag stack of the blocking layer 123/120, see fig. 3B) to cover a side surface of the light blocking portion (Ag of the ITO/AG stack of the blocking layer) before forming the inorganic film (131/132/130) (Chae et al., fig. 3B, [0062]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2017/0125740 as applied to claim 1 above, and further in view of Ono US PGPub. 2019/0121193. 	Regarding claim 8, Lee does not teach the display device of claim 1, wherein the protective layer (band pass filter 350) comprises at least one of SiNx, SiOx, Al2O3, TiOx, or ZrOx.x, SiOx, Al2O3, TiOx, or ZrOx (SiO2, TiO2, [0060]) (Ono, fig. 8, [0060]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the protective layer/band pass filter of Lee with the material of the protective layer/band pass filter as taught by Ono because SiO2, TiO2 are well known in the art and such materials are art recognized and suitable for the intended purpose of transmitting blue light and reflecting red and green light (Ono, [0060]) (see MPEP 2144.07).


Allowable Subject Matter
Claims 7, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a display device wherein “the light control layer comprises a side surface adjacent to the light blocking portion and an upper surface adjacent to the color filter layer, and the protective layer covers the side surface and the upper surface of the light control layer” as recited in claim 7 and in combination with the limitations recited in claims 1-3 and 5;“the steps of: forming a first capping layer on the base substrate before forming the light blocking portion; and forming a second capping layer on the light control layer and the light blocking portion after forming the light control layer” as recited in claim 18 in combination with the rest of the limitations of claim 17; and  	a method for manufacturing a display device comprising “forming a color filter layer on the base substrate before forming the light blocking portion” as recited in claim 20 in combination with the rest of the limitations of claim 17.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892